DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s addition of new claims 17-22, in the paper of 4/20/2021, is acknowledged.  Applicants' arguments filed on 4/20/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-12, 14-22 are still at issue and are present for examination. 
Election/Restrictions
Applicant's election with traverse of Group I, drawn to a cleaning composition comprising a DNase and a glycosyl hydrolase, claims 1-12, and the species of Bacillus cibi, the DNase of SEQ ID NO:13 and the GH39 glycosyl hydrolase of SEQ ID NO:86 and the species of a substitution at position 101, in the paper of 11/4/2020, is acknowledged.  
Claims 6-9, 14 and 16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  

Claim Objections
Claims 19 are objected to because of the following informalities:  
Claim 19 depends from rejected claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 10, 11, 12, 15, 17 and 18 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 1, 2, 11 and 12.  In response applicants have added new claims 17-22 and traverse the rejection as it applies to the newly amended claims.  
Claims 1-5 and 15 remain directed to any cleaning composition comprising a DNase, a GH39 glycosyl hydrolase and a cleaning component.  There is insufficient disclosure of any particular structure to function/activity relationship disclosed for those polypeptides having DNase activity and having the motifs [D/M/L][S/T]GYSR[D/N] (SEQ ID NO: 73) or ASXNRSKG (SEQ ID NO: 74).  Further there is insufficient disclosure of any particular structure to function/activity relationship disclosed for those polypeptides having GH39 glycosyl hydrolase activity and having a mere 80% sequence identity to the polypeptide of SEQ ID NO:86.  
Applicants submit that the claimed invention is directed to cleaning compositions comprising a DNase, a GH39 glycosyl hydrolase and a cleaning component. The specification discloses the amino acid sequence of 68 DNases, i.e., SEQ ID Nos 1-68, and the amino acid sequence of 12 GH39 glycosyl hydrolases, i.e., SEQ ID Nos: 86-97.  Other DNases and GH39 glycosyl hydrolases are known in the art. Applicant submits the disclosure of these enzymes is a representative number of the two genera. 
Applicants submit that application of the Capon factors to these facts supports the conclusion that the claims comply with the written description requirement. First, the present invention is in the field of molecular biology, and the Federal Circuit has already held that the level of skill in this art is high. In re Wands, 8 U.S.P.Q.2d 1400, 1404 (Fed. Cir. 1988). Second, the specification discloses a number of DNases and GH39 glycosyl hydrolases by their amino acid sequence and provides working examples of compositions comprising a DNase and GH39 glycosyl hydrolase. Third, given the extensive guidance given in the specification and the high level of skill in the art, the 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.  As stated previously and above, Claims 1-5 and 15 remain directed to any cleaning composition comprising a DNase, a GH39 glycosyl hydrolase and a cleaning component.  There is insufficient disclosure of any particular structure to function/activity relationship disclosed for those polypeptides having DNase activity and having the motifs [D/M/L][S/T]GYSR[D/N] (SEQ ID NO: 73) or ASXNRSKG (SEQ ID NO: 74).  Further there is insufficient disclosure of any particular structure to function/activity relationship disclosed for those polypeptides having GH39 glycosyl hydrolase activity and having a mere 80% sequence identity to the polypeptide of SEQ ID NO:86.  
While applicants submit that the specification discloses the amino acid sequence of 68 DNases, i.e., SEQ ID Nos 1-68, and the amino acid sequence of 12 GH39 glycosyl hydrolases, i.e., SEQ ID Nos: 86-97 and applicants submit that other DNases and GH39 glycosyl hydrolases are known in the art, applicants are reminded that applicants claims are not directed to a DNase or GH39 glycosyl hydrolase but rather a “cleaning composition” comprising a DNase and a GH39 glycosyl hydrolase and any cleaning component.  While applicant submits that they have disclosed numerous DNases and GH39 glycosyl hydrolases, the have only disclosed four species of the claimed cleaning compositions (see applicants Examples).

Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. WO 2011/098579 and Bower et al. (US 2016/0177279).

Burgess et al. teach a number of pharmaceutical or anti-biofouling compositions for disrupting a biofilm or preventing biofilm formation.  Burgess et al. teach bacterial deoxyribonuclease compounds and methods of use of said compounds for biofilm disruption and prevention.  Burgess et al. teach detergent or surface cleaning compositions comprising deoxyribonuclease of microbial origin and magnesium stearate (paragraph [0085], page 15), citric acid or sodium carbonate, enzyme inhibitors (paragraph [0031], page 6).  Burgess et al. teach methods of preventing the formation of a biofilm or disrupting a biofilm comprising contacting a surface with an anti-biofouling composition, wherein said anti-biofouling composition is formulated as a cleaning solution and comprises a deoxyribonuclease, an odor control agent or an antibacterial or antifungal compound and a anionic surfactant such as sodium lauryl sulphate (See claims and supporting text, paragraph [0084]).  Burgess et al. further teach that biological enzymes are commonly used in detergent compositions for textile and kitchen cleaning application to increase the efficiency of cleaning and they teach that such enzyme-containing detergent formulations are well known in the art and the taught -1 to 5 milligram kilogram-1). 
Bower et al. (US 2016/0177279) teach a number of glycosyl hydrolase enzymes and uses thereof.  Bower et al. teach the glycosyl hydrolase Fv39A comprising SEQ ID NO:8, which is a GH39 glycosyl hydrolase and they teach the inclusion of this GH39 glycosyl hydrolase in a cleaning composition for use in cleaning hard surfaces, fabrics, dishes, oral and dentures.  Bower et al. further teach the cleaning compositions comprising the Fv39A GH39 glycosyl hydrolase comprising additional detergent or cleaning components including additional enzymes.
One of skill in the art before the effective filing date of the invention would have been motivated to combine the DNase taught by Burgess et al. and the GH39 glycosyl hydrolase taught by  Bower et al. in a cleaning composition comprising an additional cleaning component such as a surfactant.  One of skill in the art before the effective filing date would have been motivated to vary the concentration of both the DNase and the GH39 glycosyl hydrolase from 0.1 to 1000 ppm.  The motivation for the use of the DNase taught by Burgess et al. and the GH39 glycosyl hydrolase taught by Bowers et al. is that they teach that they each break down components that cleaning compositions are used to remove.  The expectation of success is high based upon the based upon the high level of skill in the art of enzymes and their uses in cleaning compositions as exemplified by each of Burgess et al. and Bowers et al.


Applicants Response:
Applicant submits that the cited references alone or in combination do not teach or suggest a cleaning composition comprising a DNase, a GH39 glycosyl hydrolase and a cleaning component.  Applicants submits that in support of their position, the specification demonstrates that there is a synergistic effect between a DNase and a GH39 glycosyl hydrolase.  Applicant submits that in the data from Example 1 provided in Tables 1 and 2,the results show that the combination of a GH39 glycosyl hydrolase and DNase provides superior deep-cleaning properties in the model detergent as compared to the individual enzymes.  Applicants summarize the data presented Table 1, and conclude that the skilled artisan would have expected that the combination of the DNase of SEQ ID NO: 13 and the GH39 glycosyl hydrolase of SEQ ID NO: 97 to provide a wash performance of 20.7 (i.e., the sum of 11.9 and 8.8) but instead, this combination provided a wash performance of 22.4. Applicants similarly summarize the data of the DNase of SEQ ID NO: 13 and the GH39 glycosyl hydrolase of SEQ ID NO: 86.  Applicants similarly summarize the data of Table 2, and the DNase of SEQ ID NO: 67 and the GH39 glycosyl hydrolase of SEQ ID NO: 86 and the GH39 glycosyl hydrolase of SEQ ID NO: 9711.  Finally based upon applicants above summary and interpretation of the above data applicants submit that these results are not suggested or predicted by the cited references, and therefore are surprising and unexpected. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however is found nonpersuasive for the reasons previously stated and repeated herein.

In response to applicants submission that there is a synergistic effect between a DNase and a GH39 glycosyl hydrolase this is not found persuasive for a number of reasons.  First the majority of applicants submitted washing potential data is not surprising and unexpected.  Specifically an increase in the WP(ΔY)Syn of 1.7 (22.4 vs. 20.7 for SEQ ID NO:13 and SEQ ID NO: 97) and 3.3 (20.8 vs. 17.5 for SEQ ID NO:13 and SEQ ID NO: 86) is not considered surprising and unexpected.  This is especially true for the reported Y values of 53.0, 64.9, 61.8, 58.6, 75.4 and 73.8.  As applicants have provided no statistical data with respect to the presented WP data, the submitted differenc in WPSyn is not surprising and unexpected.  Applicants submission of the washing potential data for SEQ ID NO:67 and SEQ ID NO:86 WP(ΔY)Syn of 2.1 (10.9 vs. 8.8 for SEQ ID NO:67 and SEQ ID NO: 86) is similarly not surprising and unexpected.  Applicants submission of the WP(ΔY)Syn of 10.3 (15.9 vs. 5.6 for SEQ ID NO:13 and SEQ ID NO: 97) is potentially more intriguing with regard to being surprising and 
Thus applicants submission that the above supports that the combination of a DNase and a GH39 glycosyl hydrolase results in a surprising and unexpected synergistic effect is not found persuasive.
Finally, even if applicants above presented data were to suggest that the combination of the above DNases and GH39 glycosyl hydrolases did result in a surprising and unexpected synergistic effect this would clearly NOT be commensurate with the scope of the currently rejected claims to a cleaning composition comprising any DNase any GH39 glycosyl hydrolase and any cleaning component.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Clearly applicants submitted results are not commensurate with the scope of the currently rejected claims.
Thus, claims 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. WO 2011/098579 and Bower et al. (US 2016/0177279).

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. WO 2011/098579 and Bower et al. (US 2016/0177279) as applied to claims 1, 2, 11 and 12 above, and further in view of Uniprot Acc. No. A0A0Q4EXK9, Jan 2016.
This rejection was stated in the previous office action as it applied to previous claims 10.  In response applicants have added new claims 17-22 and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.  As previously stated:
As state above, Burgess et al. teach a number of pharmaceutical or anti-biofouling compositions for disrupting a biofilm or preventing biofilm formation.  Burgess et al. teach bacterial deoxyribonuclease compounds and methods of use of said compounds for biofilm disruption and prevention.  Burgess et al. teach detergent or surface cleaning compositions comprising deoxyribonuclease of microbial origin and magnesium stearate (paragraph [0085], page 15), citric acid or sodium carbonate, enzyme inhibitors (paragraph [0031], page 6).  Burgess et al. teach methods of preventing the formation of a biofilm or disrupting a biofilm comprising contacting a surface with an anti-biofouling composition, wherein said anti-biofouling composition is formulated as a cleaning solution and comprises a deoxyribonuclease, an odor control agent or an antibacterial or antifungal compound and a anionic surfactant such as sodium lauryl sulphate (See claims and supporting text, paragraph [0084]).  Burgess et al. further teach that biological enzymes are commonly used in detergent compositions for textile and kitchen cleaning application to increase the efficiency of cleaning and 
Bower et al. (US 2016/0177279) teach a number of glycosyl hydrolase enzymes and uses thereof.  Bower et al. teach the glycosyl hydrolase Fv39A comprising SEQ ID NO:8, which is a GH39 glycosyl hydrolase and they teach the inclusion of this GH39 glycosyl hydrolase in a cleaning composition for use in cleaning hard surfaces, fabrics, dishes, oral and dentures.  Bower et al. further teach the cleaning compositions comprising the Fv39A GH39 glycosyl hydrolase comprising additional detergent or cleaning components including additional enzymes.
Uniprot Acc. No A0A0Q4EXK9, Jan 2016 teaches a glycoside hydrolase/ beta xylosidase from a Pseudomonas species strain Leaf15.  The 442 amino acid sequence of the taught glycoside hydrolase/ beta xylosidase from a Pseudomonas species strain Leaf15 has greater than 99% amino acid sequence identity to instant disclosed SEQ ID NO:86.
One of skill in the art before the effective filing date of the invention would have been motivated to combine the DNase taught by Burgess et al. and the GH39 glycosyl hydrolase taught by Bower et al. in a cleaning composition comprising an additional cleaning component such as a surfactant.  One of skill in the art before the effective filing date of the invention would have been further motivated to substitute the glycoside hydrolase/ beta xylosidase from a Pseudomonas  taught by Uniprot Acc. No. A0A1E4X7D3, Nov 2016 for the GH39 glycosyl hydrolase taught by Bower et al. in a cleaning composition comprising a DNase and an additional cleaning component such as a surfactant.  The motivation for the use of the DNase taught by Burgess et al., the Pseudomonas  taught by Uniprot Acc. No. A0A1E4X7D3, Nov 2016 is that they teach that they each break down components that cleaning compositions are used to remove.  The expectation of success is high based upon the based upon the high level of skill in the art of enzymes and their uses in cleaning compositions as exemplified by each of Burgess et al. and Bowers et al.
Applicants Response:
Applicant traverse this rejection as the rejection above over Burgess et al. WO 2011/098579 and Bower et al. (US 2016/0177279) and applicants submission that Uniprot Acc. No A0A0Q4EXK9, Jan 2016 does not further teach a composition comprising a DNase, a GH39 glycosyl hydrolase and a cleaning component.
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however is found nonpersuasive for the reasons previously stated and repeated above. Further Uniprot Acc. No A0A0Q4EXK9, Jan 2016 is not relied upon for teaching a a composition comprising a DNase, a GH39 glycosyl hydrolase and a cleaning component but rather a glycoside hydrolase/ beta xylosidase from a Pseudomonas species strain Leaf15.  The 442 amino acid sequence of the taught glycoside hydrolase/ beta xylosidase from a Pseudomonas species strain Leaf15 has greater than 99% amino acid sequence identity to instant disclosed SEQ ID NO:86.  
One of skill in the art before the effective filing date of the invention would have been motivated to combine the DNase taught by Burgess et al. and the GH39 glycosyl hydrolase taught by Bower et al. in a cleaning composition comprising an additional Pseudomonas  taught by Uniprot Acc. No. A0A1E4X7D3, Nov 2016 for the GH39 glycosyl hydrolase taught by Bower et al. in a cleaning composition comprising a DNase and an additional cleaning component such as a surfactant.  The motivation for the use of the DNase taught by Burgess et al., the GH39 glycosyl hydrolase taught by Bowers et al. and the glycoside hydrolase/ beta xylosidase from a Pseudomonas  taught by Uniprot Acc. No A0A0Q4EXK9, Jan 2016 is that they teach that they each break down components that cleaning compositions are used to remove.  The expectation of success is high based upon the based upon the high level of skill in the art of enzymes and their uses in cleaning compositions as exemplified by each of Burgess et al. and Bowers et al.
Thus, claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. WO 2011/098579 and Bower et al. (US 2016/0177279) as applied to claims 1, 2, 11 and 12 above, and further in view of Uniprot Acc. No A0A0Q4EXK9, Jan 2016.
Remarks
No claim is allowable.      
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






rgh
5/20/2021

/RICHARD G HUTSON/          Primary Examiner, Art Unit 1652